Title: To John Adams from United States House of Representatives, 3 June 1797
From: United States House of Representatives
To: Adams, John


				
					Sir,
					June 3, 1797
				
				the interesting detail of those events which have rendered the convention of Congress, at this time, indispensable, (communicated in your Speech to both Houses,) has excited in us the strongest emotions. Whilst we regret the occasion, we cannot omit to testify our approbation of the measure, and to pledge ourselves that no considerations of private inconvenience shall prevent, on our part, a faithful discharge of the duties to which we are called.We have constantly hoped that the nations of Europe, whilst desolated by foreign wars, or convulsed by intestine divisions, would have left the United States to enjoy that peace and tranquillity to which the impartial conduct of our Government has entitled us; and it is now, with extreme regret, we find the measures of the French Republic tending to endanger a situation so desirable and interesting to our country.Upon this occasion we feel it our duty to express, in the most explicit manner, the sensations which the present crisis has excited, and to assure you of our zealous co-operation in those measures which may appear necessary for our security or peace.Although it is the earnest wish of our hearts that peace may be maintained with the French Republic, and with all the world, yet we will never surrender those rights which belong to us as a nation; and whilst we view with satisfaction the wisdom, dignity, and moderation, which have marked the measures of the supreme Executive of our country, in its attempts to  remove, by candid explanations, the complaints and jealousies of France, we feel the full force of that indignity which has been offered our country in the rejection of its Minister. No attempts to wound our rights as a sovereign State will escape the notice of our constituents; they will be felt with indignation, and repelled with that decision which shall convince the world that we are not a degraded people, that we can never submit to the demands of a foreign Power without examination and without discussion.Knowing as we do the confidence reposed by the people of the United States in their Government, we cannot hesitate in expressing our indignation at any sentiments tending to derogate from that confidence. Such sentiments, wherever entertained, served to evince an imperfect knowledge of the opinions of our constituents. An attempt to separate the people of the United States from their Government, is an attempt to separate them from themselves; and although foreigners, who know not the genius of our country, may have conceived the project, and foreign emissaries may attempt the execution, yet the united efforts of our fellow-citizens will convince the world of its impracticability.Sensibly as we feel the wound which has been inflicted by the transactions disclosed in your communications, yet we think with you, that neither the honor nor the interest of the United States forbid the repetition of advances for preserving peace. We, therefore, receive with the utmost satisfaction your information that  a fresh attempt at negotiation will be instituted; and we cherish the hope that a mutual spirit of conciliation, and a disposition on the part of France to compensate for any injuries which may have been committed upon our neutral rights; and, on the part of the United States, to place France on grounds similar to those of other countries in their relation and connection with us, if any inequalities shall be found to exist, will produce an accommodation compatible with the engagements, rights, duties, and honor of the United States. Fully, however, impressed with the uncertainty of the result, we shall prepare to meet with fortitude any unfavorable events which may occur, and to extricate ourselves from their consequences with all the skill we possess, and all the efforts in our power. Believing with you that the conduct of the Government has been just and impartial to foreign nations, that the laws for the preservation of peace have been proper, and that they have been fairly executed, the Representatives of the people do not hesitate to declare that they will give their most cordial support to the execution of principles so deliberately and uprightly established.The many interesting subjects which you have recommended to our consideration, and which are so strongly enforced by this momentous occasion, will receive every attention which their importance demands; and we trust that by the decided and explicit conduct which will govern our deliberations, every insinuation will be repelled which is derogatory to the honor and independence of our country.Permit us, in offering this Address, to express our satisfaction at your promotion to the first office in the Government, and our entire confidence that the preeminent talents and patriotism which have placed you in this distinguished situation, will enable you to discharge its various duties with satisfaction to yourself and advantage to our common country.
				
					
				
				
			